PROB 128
(4/19)

United States District Court
for
District of New Jersey

Request for Modifying the Conditions or Term of Supervision

with Consent of the Offender
(Probation Form 49, Waiver af Hearing is Attached)

Name of Offender: Antoinette Murphy Cr.: 19-00217-001
PACTS #: 3522243

Name of Sentencing Judicial Officer: THE HONORABLE C. DARNELL JONES, II
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF PENNSYLVANIA

Name of Newly Assigned Judicial Officer: THE HONORABLE ANNE E, THOMPSON
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/06/2017
Original Offense: Wire Fraud (2 counts)
Original Sentence: Imprisonment - 9 months; Supervised Release — 3 years

Special Conditions: Special Assessment - $200, Restitution - $102,237.40, Financial Disclosure, No New
Debt/Credit, Location Monitoring Program —3 months

 

Type of Supervision: Supervised Release Date Supervision Commenced: 09/21/2018
PETITIONING THE COURT
[~ Toextend the term of supervision for years, for a total term of years.

l¥ To modify the conditions of supervision as follows:

Itis further ordered that the defendant shall make restitution in the total nmount of $102,237.40.
The defendant shall satisfy the amount duc in monthly installments of not less (han $25.00,

CAUSE

Antoinette Murphy made a restitution payment for $14,816.18, and she paid her $200 special assessment
in full on December 8, 2017. While incarcerated, Ms. Murphy made eight payments totaling $500. Ms.
Murphy is currently enrolled in massage school and scheduled to complete her certification in June 2019.
Ms. Murphy was employed part-time at Shop Rite; however, they are no longer able to accommodate her
requested hours due to her school schedule, The Probation Office respectfully recommends monthly
payments be reduced from $100 to $25 per month. When Ms, Murphy completes school, begins working,
and has the means to do so, this amount can be revisited and adjusted in the future.

 
    

pe §. Profation Officer
Date: 05/07/2019
Prob 12B - page 2
Antoinette Murphy

 

THE COURT ORDERS:

Z" Extension of Supervision as Noted Above
¢ Modification of Conditions as Noted Above (as recommended by the Probation Office)

T~ No Action

[- Other
Signature of Judicial Offiter

Mag F 2019
{/ Date
